DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on April 10, 2020, claims 1-20 are now pending for examination in the application.
Drawings
The drawings (4-8) are objected to under 37 CFR 1.83(a) because they fail to show a completed flow diagram as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In response to Applicant’s claims filed on April 10, 2020, claims 1-20 are now pending for examination in the application.
Drawings
Objection to the drawing submitted on 01/14/2021: Only 2 sheets, earlier drawing have more sheets and figures. For instance, Sensor, 207 is not shown in the drawing. Labels are needed for some drawing elemnets.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In response to the application filed on November 09, 2020, claims 1-22 are now pending for examination in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claim 1-22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, on Claim Rejections - 35 USC 101 accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. in accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1-16) and system (claims 17-22) of claims 1-22 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of hierarchal process mining, which falls into the “Mental Process” and "Mathematical Concepts" group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recites the abstract idea of hierarchical process mining and data visualization, which falls within the abstract idea of concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and mathematical relationships. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1. A computer-implemented method for analyzing log files in a distributed computer system, comprising: receiving, by a log analyzer, a plurality of log entries from a log repository, where each log entry describes an event which occurred during execution of an application; for each log entry in the plurality of log entries, capturing, by one or more sensors, a given call point descriptor associated with a given log entry during execution of the application on a host computing device, where the call point descriptor identifies a location within the application from which the given log entry originated and the one or more sensors is instrumented into the application; grouping, by the log analyzer, log entries according to the captured call point descriptors; and reporting, by the log analyzer, grouped log entries to a system user, where the log analyzer is implemented by computer executable instructions executed by a computer processor of a monitoring computer.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to analyzing a log, from a computer, a processor, a sensor, a user electronic device (claims 1, 10, and 17). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0021-0024], " monitoring host 111 can perform the methods described in FIG. 1. In some embodiments, monitoring host 111 receives instructions related to the aforementioned methods and functionalities by downloading processor-executable instructions from a user 100  ... "), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to process mining, from a computer, a processor, a server and a user electronic device, through at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (Para. 0021-0024) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element". 
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an  apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer".  MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  

• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent 
• Corp. v. Active Network, Inc ...
...Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.  Dependent claims 2-9, 11-16, and 18-22 recite steps such as capturing a descriptor. These steps when analyzed under Step 2A Prong I, it is determined that they amount to additional activity for mathematical and thus part of the abstract idea itself.  Dependent claims 2-9, 11-16, and 18-22 recite steps such capturing and storing, from descriptor data. When these steps are analyzed under Step 2A Prong I, it is determined that these steps amount to mathematical concepts and thus part of the abstract idea itself. The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of method of mathematical concepts, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim 17 is directed to a "system" however there are no hardware components disclosed in the body of the claim to make up the apparatus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.  (US Pub. No. 2010278446) in view of Walsh et al. (US Pub. No. 20180084073).

With respect to claim 1, Yu et al. teaches a computer-implemented method for analyzing log files in a distributed computer system, comprising: 
receiving, by a log analyzer (Paragraph 16 discloses querying of the logs to analyze), a plurality of log entries (Fig. 2 discloses log entries) from a log repository (Fig. 2 discloses a log repository), where each log entry describes an event which occurred during execution of an application; 
for each log entry in the plurality of log entries, capturing, by one or more sensors, a given call point descriptor associated with a given log entry during execution of the application on a host computing device, where the call point descriptor identifies a location within the application from which the given log entry originated and the one or more sensors is instrumented into the application (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution and Paragraph 17 discloses distributed systems 102-108 may include applications, services, processes, and/or other software components executing on clusters, data centers, collocation centers, cloud computing systems, content delivery networks, and/or other collections of hosts and/or other hardware resources (e.g., processors, storage devices, memory, network devices, input/output (I/O) devices, etc.).); 
grouping, by the log analyzer, log entries according to the captured call point descriptors (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution); and 
reporting, by the log analyzer, grouped log entries to a system user, where the log analyzer is implemented by computer executable instructions executed by a computer processor of a monitoring computer (Paragraph 44 discloses the user may interact with user-interface elements and/or specify commands for sorting, filtering, grouping, and/or otherwise updating the displayed contextual log and Paragraph 52 discloses The management apparatus also displays a representation of the contextual log within a user interface and/or updates the displayed representation based on one or more filters specified through the user interface).  Yu et al. does not explicitly disclose a sensor.
	However, Walsh et al. teaches for each log entry in the plurality of log entries, capturing, by one or more sensors, a given call point descriptor associated with a given log entry during execution of the application on a host computing device, where the call point descriptor identifies a location within the application from which the given log entry originated and the one or more sensors is instrumented into the application (Paragraph 86 discloses sensor data are conveyed to a controller that, in turn, connects to a Gateway module); 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yu et al. (performing unified error monitoring, alerting, and debugging of distributed systems) and Walsh et al. (Internet of Things (IoT), and more particularly to scalable systems for hosting IoT applications).  This would have facilitated log parsing from different devices and applications which would have improved system function.  See Walsh et al. Paragraphs 4-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: logging.  The close relation between both of the references highly suggest an expectation of success.
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 1.  Regarding claim 2, Yu et al. teaches the method of claim 1 wherein the call point descriptor is comprised of a fully qualified class name and a line number in source code of the application (Paragraph 14 discloses the monitoring system may add standardized timestamps, host names, cluster names, log file names, and/or other metadata fields to the log entries and store the log entries within one or more files in the same location (e.g., a directory representing the contextual log). As a result, the contextual log may include contextual information from various parts of the distributed system that aid in diagnosing the root cause of the error).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 1.  Regarding claim 3, Yu et al. teaches the method of claim 1 wherein the call point descriptor is comprised of a fully qualified class name, a method signature and an index for compiled code (Paragraph 14 discloses the monitoring system may add standardized timestamps, host names, cluster names, log file names, and/or other metadata fields to the log entries and store the log entries within one or more files in the same location (e.g., a directory representing the contextual log). As a result, the contextual log may include contextual information from various parts of the distributed system that aid in diagnosing the root cause of the error).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 1.  Regarding claim 4, Yu et al. teaches the method of claim 1 wherein capturing a call point descriptor further includes instrumenting an inferring sensor into one or more methods of a logging framework that are invoked during the post of log entries, and instrumenting a saving sensor into one or more methods of the logging framework that are invoked during the writing of log entries to a log file (See Paragraph 179 discloses a logging framework (e.g., log 4net)).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 4.  Regarding claim 5, Yu et al. teaches the method of claim 4 wherein capturing a call point descriptor further includes 
receiving, by the saving sensor, a given log entry (Paragraph 13 discloses aggregates log entries); 
determining, by the saving sensor, a log entry descriptor for the given log entry (Paragraph 14 discloses the monitoring system may add standardized timestamps, host names, cluster names, log file names, and/or other metadata fields to the log entries and store the log entries within one or more files in the same location (e.g., a directory representing the contextual log)); and 
storing the log entry descriptor for the given log entry, along with the given call point identifier, in a non-transitory storage medium on the host computing device (Paragraph 14 discloses the monitoring system may add standardized timestamps, host names, cluster names, log file names, and/or other metadata fields to the log entries and store the log entries within one or more files in the same location (e.g., a directory representing the contextual log)).

	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 5.  Regarding claim 7, Yu et al. teaches the method of claim 5 wherein the log entry descriptor includes metadata describing the log line (Paragraph 14 discloses the monitoring system may add standardized timestamps, host names, cluster names, log file names, and/or other metadata fields to the log entries and store the log entries within one or more files in the same location (e.g., a directory representing the contextual log). As a result, the contextual log may include contextual information from various parts of the distributed system that aid in diagnosing the root cause of the error).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 5.  Regarding claim 8, Yu et al. teaches the method of claim 5 wherein storing the log entry descriptor further comprises storing the given call point descriptor, along with an identifier for the given call point descriptor, in a first storage medium, and storing the log entry descriptor for the given log entry, along with the identifier for the given call point descriptor, in a second storage medium (Paragraph 32 discloses Aggregation apparatus 202 may then store all log files associated with the error in a directory representing the contextual log within a distributed filesystem, database, cloud storage system, and/or other data store providing log repository 234).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 1.  Regarding claim 9, Yu et al. teaches the method of claim 1 wherein grouping log entries further includes, for each log entry in the plurality of log entries, determining a log entry descriptor for a particular log entry and retrieving the call point descriptor associated with the particular log entry using the log entry descriptor, and sorting the log entries in the plurality of log entries by the associated call point descriptor (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution).
	With respect to claim 10, Yu et al. teaches a computer-implemented method for analyzing log files in a distributed computer system, comprising: 
instrumenting, by a log agent, methods of a logging framework with at least one sensor, where the log agent is instrumented into an application executing on a host computing device and the log agent is implemented by computer executable instructions executed by a computer processor of the host computing device (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution); 
receiving, by the at least one sensor, a given log entry (Fig. 2 discloses log entries); 
determining, by the at least one sensor, a given call point descriptor for the given log entry during execution of the application, where the call point descriptor identifies a location within the application from which the given log entry originated (Paragraph 17 discloses distributed systems 102-108 may include applications, services, processes, and/or other software components executing on clusters, data centers, collocation centers, cloud computing systems, content delivery networks, and/or other collections of hosts and/or other hardware resources (e.g., processors, storage devices, memory, network devices, input/output (I/O) devices, etc.)); 
determining, by the at least one sensor, a log entry descriptor for the given log entry (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution); and 
storing, by the at least one sensor, log file metadata in a non-transitory storage medium on the host computing device, where the log file metadata includes the log entry descriptor for the given log entry, along with the given call point descriptor for the given log entry (Paragraph 14 discloses store the log entries within one or more files in the same location (e.g., a directory representing the contextual log). As a result, the contextual log may include contextual information from various parts of the distributed system that aid in diagnosing the root cause of the error).  Yu et al. does not explicitly disclose a sensor.
	However, Walsh et al. teaches instrumenting, by a log agent, methods of a logging framework with at least one sensor, where the log agent is instrumented into an application executing on a host computing device and the log agent is implemented by computer executable instructions executed by a computer processor of the host computing device (Paragraph 86 discloses sensor data are conveyed to a controller that, in turn, connects to a Gateway module); 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yu et al. (performing unified error monitoring, alerting, and debugging of distributed systems) and Walsh et al. (Internet of Things (IoT), and more particularly to scalable systems for hosting IoT applications).  This would have facilitated log parsing from different devices and applications which would have improved system function.  See Walsh et al. Paragraphs 4-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: logging.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 2, because claim 11 is substantially equivalent to claim 2.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 4, because claim 13 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 8, because claim 14 is substantially equivalent to claim 8.

The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 10.  Regarding claim 15, Yu et al. teaches the method of claim 10 further comprises 
receiving, by a log collector, a plurality of log entries from a log file, where the log file resides on the host computing device, where the log collector is implemented by 
computer executable instructions executed by a computer processor of a monitoring computer and the monitoring computer is interconnected via a network with the host computing device (Fig. 2 discloses log entries); 
retrieving, by a log collector, log file metadata for the plurality of log entries from the non-transitory storage medium on the host computing device (Paragraph 27 discloses aggregation apparatus 202 standardizes metadata fields in log entries 212 and/or files containing log entries 212); 
correlating, by the log collector, the log file metadata with the plurality of log entries (Paragraph 27 discloses aggregation apparatus 202 standardizes metadata fields in log entries 212 and/or files containing log entries 212); and 
storing, by the log collector, the correlated log file metadata in a log repository (Paragraph 14 discloses store the log entries within one or more files in the same location (e.g., a directory representing the contextual log). As a result, the contextual log may include contextual information from various parts of the distributed system that aid in diagnosing the root cause of the error).  
The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 10.  Regarding claim 16, Yu et al. teaches the method of claim 15 further comprises 
retrieving, by a log analyzer, the plurality of log entries from the log repository (Paragraph 32 discloses log repository); 
grouping, by the log analyzer, log entries according to the call point descriptors (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution); and 
reporting, by the log analyzer, grouped log entries to a system user, where the log analyzer is implemented by computer executable instructions executed by the computer processor of the monitoring computer (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution).

	With respect to claim 17, Yu et al. teaches a computer-implemented system for analyzing log files, comprising: 
a log agent instrumented into an application executing on a host computing device and configured to instrument methods of a logging framework with one or more sensors, where the log agent is implemented by computer executable instructions executed by a computer processor of the host computing device (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution); 
the one or more sensors are configured to receive a given log entry and determine a given call point descriptor for the given log entry, where the call point descriptor identifies a location within the application from which the given log entry originated, wherein, upon receiving the given log entry, the one or more sensors determine a log entry descriptor for the given log entry and store log file metadata in a non-transitory storage medium on the host computing device, where the log file metadata includes the log entry descriptor for the given log entry and the given call point descriptor for the given log entry (Paragraph 44 discloses grouping, and/or otherwise updating the displayed contextual log based on attributes such as log file name, host name, time, process, logging source, class of error, and/or duration of execution and Paragraph 17 discloses distributed systems 102-108 may include applications, services, processes, and/or other software components executing on clusters, data centers, collocation centers, cloud computing systems, content delivery networks, and/or other collections of hosts and/or other hardware resources (e.g., processors, storage devices, memory, network devices, input/output (I/O) devices, etc.).); and 
a log analyzer configured to retrieve a plurality of log entries from a log repository, group the plurality of log entries using the log file metadata, and reporting the grouped log entries to a system user, where the plurality of the log entries are grouped according to call point descriptors associated with each of the log entries (Paragraph 44 discloses the user may interact with user-interface elements and/or specify commands for sorting, filtering, grouping, and/or otherwise updating the displayed contextual log and Paragraph 52 discloses The management apparatus also displays a representation of the contextual log within a user interface and/or updates the displayed representation based on one or more filters specified through the user interface).  Yu et al. does not explicitly disclose a sensor.
However, Walsh et al. teaches a log analyzer configured to retrieve a plurality of log entries from a log repository, group the plurality of log entries using the log file metadata, and reporting the grouped log entries to a system user, where the plurality of the log entries are grouped according to call point descriptors associated with each of the log entries (Paragraph 86 discloses sensor data are conveyed to a controller that, in turn, connects to a Gateway module).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Yu et al. (performing unified error monitoring, alerting, and debugging of distributed systems) and Walsh et al. (Internet of Things (IoT), and more particularly to scalable systems for hosting IoT applications).  This would have facilitated log parsing from different devices and applications which would have improved system function.  See Walsh et al. Paragraphs 4-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: logging.  The close relation between both of the references highly suggest an expectation of success.
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 17.  Regarding claim 18, Yu et al. teaches the system of claim 17 wherein the one or more sensors include an inferring sensor instrumented into one or more methods of the logging framework that are invoked during the post of log entries, and instrumenting a saving sensor into one or more methods of the logging framework that are invoked during the writing of log entries to a log file (See Paragraph 179 discloses a logging framework (e.g., log 4net)).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 17.  Regarding claim 19, Yu et al. teaches the system of claim 17 wherein the saving sensor stores the given call point descriptor, along with an identifier for the given call point descriptor, in a first storage medium, and stores the log entry descriptor for the given log entry, along with the identifier for the given call point descriptor, in a second storage medium (Paragraph 32 discloses Aggregation apparatus 202 may then store all log files associated with the error in a directory representing the contextual log within a distributed filesystem, database, cloud storage system, and/or other data store providing log repository 234).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 17.  Regarding claim 20, Yu et al. teaches the system of claim 17 wherein the log analyzer resides on the monitored host computer (Paragraph 17 discloses distributed systems 102-108 may include applications, services, processes, and/or other software components executing on clusters, data centers, collocation centers, cloud computing systems, content delivery networks, and/or other collections of hosts and/or other hardware resources (e.g., processors, storage devices, memory, network devices, input/output (I/O) devices, etc.)).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 17.  Regarding claim 21, Yu et al. teaches the system of claim 17 wherein the log analyzer resides on a monitoring computer and is implemented by computer executable instructions executed by a computer processor of the monitoring computer, where the monitoring computer is interconnected via a network with the host computing device (Paragraph 17 discloses distributed systems 102-108 may include applications, services, processes, and/or other software components executing on clusters, data centers, collocation centers, cloud computing systems, content delivery networks, and/or other collections of hosts and/or other hardware resources (e.g., processors, storage devices, memory, network devices, input/output (I/O) devices, etc.)).
	The Yu et al. reference as modified by Walsh et al. teaches all the limitations of claim 21.  Regarding claim 22, Yu et al. teaches the system of claim 21 further comprises a log collector configured to receive a plurality of log entries from a log file residing on the host computing device and retrieve log file metadata for the plurality of log entries from the non-transitory storage medium on the host computing device, wherein the log collector correlates the log file metadata with the plurality of log entries and stores the correlated log file metadata in the log repository, where the log collector resides on the monitoring computer (Paragraph 27 discloses aggregation apparatus 202 standardizes metadata fields in log entries 212 and/or files containing log entries 212).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20200226214 is directed to PARSING OF UNSTRUCTURED LOG DATA INTO STRUCTURED DATA AND CREATION OF SCHEMA: [0030] Computer 100 hosts a log parser in training. Training entails exposing the parser to a corpus of sample log messages such as 111-114. Each message may be text string, such as one or more lines of text, such as emitted by software processes during operation. For example, the corpus of messages may be an interleaving or other aggregation of console log files or other diagnostic output.

Allowable Subject Matter
Claim(s) 6 is/are allowable.
The columnar storage disclosed by the prior art of record, in general, does not include wherein the log entry descriptor is further defined as a hash value for content of the given log entry.  The claims are being allowed after an updated search. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154